Exhibit 10

 

NUCOR CORPORATION

2003 KEY EMPLOYEES INCENTIVE STOCK OPTION PLAN

(as amended through Amendment 2003-1)

 

1. PURPOSES: The purposes of this Plan are to provide greater incentive for key
employees, to attract and retain key employees of outstanding competence, and to
further the identity of interests of key employees with those of Nucor
Corporation’s stockholders.

 

2. DURATION: This Plan shall commence on July 1, 2003 and shall terminate on
June 30, 2010.

 

3. NUMBER OF SHARES: The total number of shares of Nucor Corporation’s common
stock, which may be issued upon exercise of options granted under this Plan is
five million (5,000,000).

 

4. ADMINISTRATION AND GRANTING OF OPTIONS: This Plan shall be administered by
the members of the Compensation and Executive Development Committee of the Board
of Directors (the “Committee”) who are “outside directors” of Nucor Corporation
within the meaning of Internal Revenue Code Section 162(m)(4)(C)(i). The
Committee may authorize the granting of options under terms and conditions not
inconsistent with this Plan.

 

5. OPTIONEES: Options may be granted under this Plan only to key employees and
officers of Nucor Corporation or a subsidiary, including key employees and
officers who are members of the Board of Directors of Nucor Corporation or a
subsidiary. No optionee may own (directly or indirectly), at the date of grant,
more than two percent (2%) of the total combined voting power or value of all
classes of stock of Nucor Corporation or a subsidiary. In addition, the maximum
number of shares of Nucor Corporation common stock with respect to which options
may be granted to a key employee or officer during a calendar year is one
hundred thousand (100,000) shares.

 

6. OPTION PRICE: The exercise price of options granted under this Plan shall be
one hundred percent (100%) of the fair market value of Nucor Corporation’s
common stock on the date of grant.

 

7. OPTION TERM: The term of each option granted under this Plan shall not exceed
seven (7) years from the date of grant.

 

8. EXERCISABILITY: Options granted under this Plan shall be exercisable during
the optionee’s lifetime only by the optionee.

 

9. TRANSFERABILITY: Options granted under this Plan shall be transferable only
by will or the laws of descent and distribution.

 

10.

OTHER PROVISIONS: (a) If any options under this Plan expire or terminate without
being fully exercised, the unpurchased shares shall again become available for
grant of options under this Plan. (b) The number or kind of shares which may be
issued under this Plan, and in appropriate circumstances the price per share,
shall be equitably adjusted (with respect to options granted and to be granted)
for stock dividends, splits or combinations, mergers, reorganizations,
liquidations or other comparable corporate events. Any such adjustments



--------------------------------------------------------------------------------

 

shall be made by Nucor Corporation’s Board of Directors in good faith and shall
be binding on all optionees. (c) This Plan may be amended by Nucor Corporation’s
Board of Directors at any time, provided that no amendments shall, unless
approved by Nucor Corporation’s stockholders, (i) increase the number of shares
in Paragraph 3, (ii) change the optionees in Paragraph 5, (iii) permit the grant
of an option with an exercise price that is less than the price specified in
Paragraph 6 or (iv) permit the grant or award of any type of equity-based
incentive compensation other than options to purchase shares of Nucor
Corporation’s common stock. (d) Except for adjustments made pursuant to Section
10(b), neither Nucor Corporation’s Board of Directors nor the Committee shall
have the discretion or authority, without stockholder approval, to reduce or
decrease the exercise price for any outstanding option, cancel an outstanding
option for the purpose of replacing or regranting such option with an exercise
price that is less than the original exercise price of the option or otherwise
reduce the exercise price of an outstanding option.

 

 

2